           Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 1 of 24
                                                       The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT TACOMA
 9    STATE OF WASHINGTON,                   Case No. 3:17-cv-05806-RJB
10                  Plaintiff,               THE GEO GROUP, INC.’S RESPONSE
                                             TO THE STATE’S RENEWED
11    v.                                     MOTION FOR JUDGMENT AS A
                                             MATTER OF LAW
12    THE GEO GROUP, INC.,
                                             NOTE ON MOTION CALENDAR:
13                  Defendant.
                                             August 6, 2021
14
                                             ORAL ARGUMENT REQUESTED
15

16

17

18

19

20

21

22

23

24

25

26

27

     GEO’S RESP. TO THE STATE’S                                  COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                      1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                           Washington, DC 20036
     3:17-CV-05806-RJB                                               (202) 220-9600
Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 2 of 24
Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 3 of 24
Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 4 of 24
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 5 of 24




 1                                      PRELIMINARY STATEMENT

 2          One and a half months ago, this Court directed the jury’s attention to two questions: 1) Whether

 3   GEO employed detainee workers at the Northwest ICE Processing Center (“NWIPC”) under the

 4   provisions of the Washington Minimum Wage Act (“WMWA”); and 2) whether the WMWA

 5   discriminates against GEO. Ct.’s Instrs. to the Jury, Dkt. 492 at 25 (June 17, 2021) (“Jury Instrs.”). The

 6   Court instructed the jury, “If you answer[ ] ‘no’ to Question 1, go no further and advise the Court that

 7   you are ready to return to the Courtroom.” Id. The State has chosen in its motion to skip right over the

 8   first of the two questions, but we reemphasize that the answer to the first question the jury was asked

 9   to consider is, under established law and binding precedent, a resounding “No” and that this case should
10   “go no further.”

11          The State’s motion focuses on one, and only one issue, namely, the issue presented in the

12   Court’s second question to the jury: whether the State’s attempt to apply the WMWA to federal

13   detainees at the NWIPC discriminates against federally mandated operations at the NWIPC in violation

14   of the doctrine of intergovernmental immunity. See Pl. State of Wash.’s Renewed Mot. for J. as a Matter

15   of L., Dkt. 498 (July 15, 2021) (“SOW Rule 50(b) Mot.”). This Court need not reach that issue,

16   however, for the reasons set forth in The GEO Group, Inc.’s Rule 50(b) Motion for Judgment as a

17   Matter of Law., Dkt. 503 (July 15, 2021) (“GEO Rule 50(b) Mot.”).

18      •   First, as required by uniform federal precedent, including settled Ninth Circuit precedent, the
19   WMWA is simply inapplicable to on-site work by detainees held in custody and who participate in a

20   Voluntary Work Program (“VWP”) created and controlled by the Federal Government. Federal

21   detainees who volunteer to participate in the VWP rather than to remain idle do not, as a matter of law,

22   qualify as “employees” entitled to the benefits of the WMWA. Id. at 6–17 (citing cases).

23      •   Second, even if the WMWA applied to persons held in custodial detention, it would not apply
24   to federal detainees at the NWIPC because GEO has no choice whether to “permit” detainees “to work”

25   by providing a VWP—the program is mandated by the ICE-GEO contract and GEO has no authority

26   whatsoever to not permit detainees to work by participating in the VWP. Id. at 6–7.

27      •   Third, the WMWA’s residential exemption applies to operations at the NWIPC, as ICE


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                 1                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 6 of 24




 1   conditions participation in the VWP on being a resident at the NWIPC. Id. at 17–18.

 2      •   Fourth, applying the WMWA to federal detainees at the NWIPC would constitute direct state
 3   regulation of the ICE-mandated VWP in violation of the Supremacy Clause. Id. at 18–22. Attorney

 4   General Merrick Garland just last week reaffirmed the Statement of Interest filed by the Department of

 5   Justice (“DOJ”) in this case, e.g., Dkt. 290 at 5–6 (Aug. 20, 2019) (“DOJ SOI”), maintaining that

 6   private contractors engaged by the Federal Government to perform federal functions must be treated

 7   the same as the Federal Government itself under the intergovernmental immunity doctrine. Letter from

 8   the Hon. Merrick B. Garland, Att’y Gen. of the U.S., to the Hon. Greg Abbott, Governor of Tex. (July

 9   29, 2021), available at https://cnn.it/3zSOVGp (“Garland Letter”).

10      •   Fifth, GEO is protected by derivative sovereign immunity against liability for its compliance
11   with the ICE-initiated contractual requirements that “[d]etainees shall not be used to perform the

12   responsibilities or duties of an employee of [GEO],” and that, in paying participants in the VWP, GEO

13   “shall not exceed [the actual cost of $1.00 per day per detainee] without prior approval by the

14   Contracting Officer.” GEO Rule 50(b) Mot., Dkt. 503 at 25–27.

15      •   And sixth, even if it otherwise applied, the WMWA is preempted by federal law. Id. at 27–29.
16          For each of these reasons, GEO is entitled to judgment in its favor, and the Court therefore need

17   not decide whether application of the WMWA to federal detainees at the NWIPC violates the

18   intergovernmental immunity doctrine by discriminating against federally mandated detention

19   operations. But if the Court does reach this question, binding precedent requires the Court to hold, as a

20   matter of law, that the WMWA cannot be constitutionally applied to operations at the NWIPC.

21                                               ARGUMENT

22          The central legal issue dividing the parties on the State’s motion is whether state-operated

23   detention facilities are a proper comparator to a privately operated federal detention facility—here, the

24   NWIPC—for purposes of determining whether applying the WMWA to detainees held at the NWIPC

25   would discriminate against the federally mandated detention operations there, in violation of the

26   intergovernmental immunity doctrine. The State admits that the record establishes the WMWA

27   “exempts Washington’s prisons, rehabilitation centers, and the [Special Commitment Center (“SCC”)]


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                 2                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 7 of 24




 1   from its requirements,” but argues that such facilities are not “proper comparators” to the NWIPC

 2   because, unlike the NWIPC, none of Washington’s state or local detention facilities are operated by a

 3   private contractor. SOW Rule 50(b) Mot., Dkt. 498 at 8.

 4          The State’s argument is foreclosed by the Ninth Circuit’s binding precedent of United States

 5   v. California, 921 F.3d 865 (9th Cir. 2019). In that case, the Court of Appeals squarely held, for

 6   purposes of determining whether a California law impermissibly discriminated against an ICE facility

 7   operated by GEO, that the proper comparators for the facility were “California’s state and local

 8   detention facilities.” Id. at 885. The Ninth Circuit did not distinguish between detention facilities

 9   operated by the State itself or its municipal subdivisions and federal detention facilities operated by
10   private contractors, and the Court made clear that California could not constitutionally impose

11   requirements on GEO’s facility that did not apply to detention facilities operated by state or local

12   government entities. Id. at 884–85. To the extent the challenged state law imposed an inspection

13   regime on GEO’s facility that was “distinct from any other inspection requirements imposed by

14   California law” on state and local detention facilities, id. at 885, the Court held that it “discriminates

15   against and impermissibly burdens the federal government, and so is unlawful under the doctrine of

16   intergovernmental immunity.” Id. at 873. This ruling is precisely on point and is binding precedent for

17   this case—the application of the WMWA to federal detainees held at the NWIPC but not to detainees

18   held at state or local facilities “discriminates against and impermissibly burdens the federal

19   government, and so is unlawful under the doctrine of intergovernmental immunity,” id. at 873.

20          Moreover, the State has admitted that the state-operated facilities would be the proper

21   comparator to the NWIPC “were GEO the federal government.” SOW Rule 50(b) Mot., Dkt. 498 at

22   8. This admission is fatal to the State’s case, for the Ninth Circuit in California squarely held that

23   “[f]or purposes of intergovernmental immunity, federal contractors are treated the same as the federal

24   government itself.” California, 921 F.3d 865, 882 n.7. These holdings foreclose the State’s contention

25   that its own state and local detention facilities are not comparable to the NWIPC, and they require

26   entry of judgment for GEO on its intergovernmental immunity defense. The State has no answer to

27   California—indeed, it does not even cite it in its Rule 50(b) motion.


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                 3                         (202) 220-9600
              Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 8 of 24




 1           This Court recognized two years ago that, in light of the binding authority of California and

 2   Dawson v. Steager, 139 S. Ct. 698 (2019), intergovernmental immunity against discriminatory

 3   regulation of federal operations may doom Plaintiffs’ case. Prop. Order Granting Summ. J. of

 4   Dismissal, Dkt. 306-1 (Sept. 24, 2019) (“Prop Order”). The Court, however, did not then enter

 5   judgment, but instead sought additional evidence that “the state’s civil detainees and ICE’s civil

 6   detainees” or “the State’s Civil Commitment Center and the Northwest Detention Center” are similarly

 7   situated. Order, Dkt. 322 at 1–2 (Oct. 9, 2019). As explained below, the evidence submitted at trial

 8   demonstrates beyond all doubt that the State’s civil detainees and ICE’s civil detainees, and the State’s

 9   Civil Commitment Center and the NWIPC are similarly situated, and there can be no question that the
10   State’s detention facilities, which are exempt from the WMWA, are treated more favorably than the

11   NWIPC. Indeed, in the Court’s final jury instructions, the Court correctly determined that the

12   “Minimum Wage Act discriminates against the Federal Government or its contractors” if it “treat[s]

13   GEO less favorably than similarly situated State employers are treated.” Jury Instrs., Dkt. 492 at 19

14   (June 17, 2021). The State now seeks a directed verdict, arguing (correctly) that “[w]hether IGI shields

15   GEO from [liability] is a question of law—not fact.” SOW Rule 50(b) Mot. at 13. But California and

16   Dawson require judgment as a matter of law in GEO’s favor, as do a host of other authorities, including

17   the State’s primary case, North Dakota v. United States, 495 U.S. 423 (1990). The State’s motion

18   should be denied, and judgment should be entered in GEO’s favor.

19   I.      The State’s Detention Facilities and the NWIPC Facility Are Similarly Situated.
20
21           As this Court observed two years ago: “The lesson of Dawson v. Steager ... is that to decide an

22   intergovernmental immunity case, the Court must determine whether the state is treating a similarly

23   situated federal entity differently than it is treating itself, and if it is doing so, whether the difference

24   is discriminatory against the federal government and its contractors.” Prop. Order, Dkt. 306-1 at 6

25   (emphasis added). It is clear that the State’s detention facilities and the NWIPC facility are similarly

26   situated as a matter of law. First, the text of the WMWA itself establishes that, for purposes of the

27   State’s minimum wage, prison and civil detention operations are similarly situated, for subsection (k)

28   specifically includes both criminal and civil detention institutions in its exemption for employers of


     GEO’S RESP. TO THE STATE’S                                                COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                    1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                         Washington, DC 20036
     3:17-CV-05806-RJB                                  4                          (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 9 of 24




 1   “[a]ny resident, inmate, or patient of a state, county, or municipal correctional, detention, treatment or

 2   rehabilitative institution.” RCW 49.46.010(3)(k). And the exemption is on its face a blanket one: it

 3   applies to “any” detainee in the custody of “a state, county, or municipal … detention ... institution,”

 4   without distinction between institutions operated by the state or local government itself and those

 5   operated by a private contractor.

 6          Second, controlling caselaw confirms this understanding of the Federal Government’s

 7   intergovernmental immunity from discriminatory state regulation. California is squarely on point. In

 8   that case, the state imposed an inspection regime on ICE facilities operated by private contractors in

 9   California. 921 F.3d at 882, n.7. In analyzing the discrimination prong of intergovernmental immunity,
10   the Court compared the regulation of federal immigration detention facilities to the regulation of state

11   “prisons and detainment facilities,” including specifically “state and local detention facilities.” Id. at

12   882, 884. The court’s only reference to the private ownership/operation of federal detention facilities

13   was to dismiss it as irrelevant: “For purposes of intergovernmental immunity, federal contractors are

14   treated the same as the federal government itself.” 921 F.3d 865, 882 n.7. The Ninth Circuit’s

15   statement equating the Federal Government with its private contractors is a familiar feature of

16   intergovernmental immunity cases. See, e.g., North Dakota, 495 U.S. at 438 (“Since a regulation

17   imposed on one who deals with the Government has as much potential to obstruct governmental

18   functions as a regulation imposed on the Government itself, the Court has required that the regulation

19   be one that is imposed on some basis unrelated to the object’s status as a Government contractor or

20   supplier.”); Boeing Co. v. Movassaghi, 768 F.3d 832, 842 (9th Cir. 2014) (“The federal government’s

21   decision to hire Boeing to perform the cleanup rather than using federal employees does not affect our

22   immunity analysis on this ground.”); see also Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 181

23   (1988) (“[A] federally owned facility performing a federal function is shielded from direct state

24   regulation, even though the federal function is carried out by a private contractor, unless Congress

25   clearly authorizes such regulation.”); Hancock v. Train, 426 U.S. 167, 172–73, 174 n.23 (1976)

26   (equating contractor and government agencies that operated federal energy facilities); Gartrell Constr.

27   Inc. v. Aubry, 940 F.2d 437, 440 (9th Cir. 1991) (“[I]nterference occurs when, as here, the state


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                 5                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 10 of 24




 1   requires a contractor with the federal government to comply with its licensing laws even if that

 2   requirement is not enforced until after performance has begun.”). The State cites no case, and we are

 3   aware of none, decided by any federal court that has drawn a distinction between the federal

 4   government and its private contractors for purposes of determining discrimination under the

 5   intergovernmental immunity doctrine.

 6          Further confirming this point is the recent case of Ndambi v. CoreCivic, Inc., 990 F.3d 369

 7   (4th Cir. 2021). In Ndambi, former detainees of a privately operated ICE detention facility claimed

 8   that they were entitled under New Mexico law to payment of minimum wage for their work in a

 9   voluntary work program materially indistinguishable from the VWP at the NWIPC. In rejecting the
10   claim, the Fourth Circuit held that all “custodial” detainees are categorically similarly situated for

11   purposes of minimum-wage laws; it made no distinction between detainees held in state-operated

12   facilities and those held in privately operated federal facilities. Id. at 373–74. The Court specifically

13   placed state detainees in the category of “custodial” detainees, id. (citing Sanders v. Hayden, 544 F.3d

14   812, 814 (7th Cir. 2008); Miller v. Dukakis, 961 F.2d 7, 9 (1st Cir. 1992); Williams v. Coleman, 536

15   F. App’x 694 (9th Cir. 2013)). And it included federal civil immigration detainees in the same

16   category. Id. Here again, federal law sees no distinction between civil detainees held in state custody

17   and ICE’s detainees held in a privately operated federal facility.

18          The intergovernmental immunity cases uniformly treat the Federal Government’s private

19   contractors as the Federal Government itself for a reason: in the performance of delegated federal

20   functions, private government contractors stand in the shoes of the Government itself, subject to its

21   supervision and control. In such circumstances, the contractor is a mere “instrument employed by the

22   government of the Union to carry its powers into execution.” McCulloch v. Maryland, 17 U.S. (4

23   Wheat.) 316, 436–37 (1819); see also Lewis v. United States, 680 F.2d 1239, 1242 (9th Cir. 1982) (an

24   “entity [that] performs an important governmental function” is “a federal instrumentality”). Certainly,

25   GEO is the instrument of the Federal Government in the operation of federal civil immigration

26   detention facilities. It was the Federal Government that assigned and transported the detainees to the

27   NWIPC, and it is only under federal law that they may be involuntarily detained there. GEO has no


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                 6                         (202) 220-9600
            Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 11 of 24




 1   authority over the detainees but delegated federal authority—and it has no discretion regarding the

 2   performance of its federal functions. GEO has no discretion at all, for example, as to whether it

 3   provides a VWP for detainees, nor as to how the VWP is to be administered under applicable federal

 4   detention standards. The State concedes that the WMWA would not apply to the Federal Government

 5   if it operated the VWP, see SOW Rule 50(b) Mot., Dkt. 498 at 8–9, and there is no basis in fact or in

 6   law to treat the Federal Government’s contractor any differently with respect to the operation of that

 7   program.

 8          The Department of Justice affirmed this position in the Statement of Interest that it filed in this

 9   Court two years ago, noting that the appropriate “inquiry looks to ‘how the State has defined the
10   favored class,’” observing that “[t]he ‘favored class’ in these circumstances are entities that conduct

11   state detention operations,” and denying that there is any “relevant basis on which to distinguish

12   entities that conduct federal detention operations—whether owned by the federal government or by

13   one of its contractors—from state detention facilities for purposes of Washington’s minimum wage

14   law.” DOJ SOI, Dkt. 290 at 14 (quoting Dawson, 139 S. Ct. at 705). DOJ reaffirmed this understanding

15   of intergovernmental immunity again just last week in a letter to Texas Governor Greg Abbott dated

16   July 29, 2021, concerning an Executive Order to limit who may provide transportation services to

17   undocumented persons in the State of Texas. Attorney General Garland, said this:

18          … Texas cannot regulate the operations of private parties performing tasks on behalf of
19          the United States. See Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 181 (1988) (“[A]
20          federally owned facility performing a federal function is shielded from direct state
21          regulation, even though the federal function is carried out by a private contractor, unless
22          Congress clearly authorizes such regulation.”); Boeing Co. v. Movassaghi, 768 F.3d
23          832, 840 (9th Cir. 2014) (holding unconstitutional a state law that “directly interfere[d]
24          with the functions of the federal government” by “mandat[ing] the ways in which [a
25          contractor] renders services that the federal government hired [it] to perform”).
26
27   Garland Letter at 2. The United States has since filed suit and sought a temporary restraining order

28   against Texas to enforce these principles of intergovernmental immunity. See United States v. Texas,

29   No. 3:21-cv-173 (W.D. Tex.), ECF Nos. 1, 3.

30          Any question regarding the current Administration’s position with respect to the ability of the

31   State of Washington to limit or otherwise regulate the Federal Government’s exclusive jurisdiction over


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                 7                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 12 of 24




 1   the administration of its immigration laws and policies, or the performance of its contractors in fulfilling

 2   the requirements of contracts effecting the same, has been unequivocally settled in favor of GEO’s

 3   position in this case.

 4   II.     The State’s Special Commitment Center and Other State Institutions Are Similarly
 5           Situated to the NWIPC.
 6
 7           The SCC and the NWIPC are similarly situated as a matter of law. Like the NWIPC, the SCC

 8   houses civilly detained individuals and provides voluntary opportunities to work on-site for sub-

 9   minimum-wage payment, see, e.g., Kane Decl., Ex. A, Trial Tr., June 11, 2021, Eagle, 37:12–23, 54:2–

10   3); Ex. B, Trial Ex. A-014, 2. As noted above, in California the Ninth Circuit compared “private

11   locked detention facilities” directly to state “prisons and detainment facilities” and “state and local

12   detention facilities.” 921 F.3d at 882, 884. And in Ndambi, the Court of Appeals deemed privately

13   operated civil immigration facilities to be similarly situated to the state-operated detention centers in

14   Sanders, Miller, and Williams. In all three cases, those detention centers were state-operated detention

15   centers for sexually violent persons—exactly like the SCC. See Sanders, 544 F.3d at 813–14; Miller,

16   961 F.2d at 8; Williams, 536 F. App’x 694.

17           Likewise, the State’s Correctional Industries program and the NWIPC are also similarly

18   situated. Like the NWIPC, Correctional Industries offers inmates a “work program that allow[s]

19   detained individuals to stay busy,” Kane Decl., Ex. C, Trial Tr., June 10, 2021, Sytsma, 131:15–18,

20   including by working in laundry and food service, see, e.g., SOW Rule 50(b) Mot., Dkt. 498 at 10;

21   Kane Decl., Ex. C, Trial Tr., June 10, 2021, Sytsma, 133:2–5, 140:15–25; Ex. A, Trial Tr., June 11,

22   2021, Sytsma, 6:24–7:4, 7:25–8:7, 8:20–22, 17:21–25; 21:23–22:2. Again, California simply does not

23   distinguish state-operated prisons from privately operated federal detention facilities for purposes of

24   intergovernmental immunity, and Ndambi does not distinguish any custodial institutions from others

25   for purposes of determining whether work performed by detainees at any custodial institution

26   constitutes employment that is subject to minimum-wage laws.

27           Disregarding these dispositive authorities, the State still seeks to distinguish the NWIPC from

28   state-operated detention facilities on the ground that the NWIPC is operated by GEO, rather than by


     GEO’S RESP. TO THE STATE’S                                               COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                   1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                        Washington, DC 20036
     3:17-CV-05806-RJB                                  8                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 13 of 24




 1   the Federal Government itself. E.g., SOW Rule 50(b) Mot., Dkt. 498 at 13. But this distinction was

 2   immaterial not only in California and Ndambi, but in other controlling cases as well. For example, in

 3   Boeing , the state “applie[d] more stringent requirements to [the site of a cleanup of federal pollution]

 4   than to non-federal facilities because it require[d] cleanup to a standard suitable for subsistence

 5   farming, rather than for the site’s reasonably foreseeable future use.” 768 F.3d at 842. A private

 6   contractor, Boeing, was hired by the Federal Government to perform the cleanup, id. at 834, 836, but

 7   “[t]he federal government's decision to hire Boeing to perform the cleanup rather than using federal

 8   employees” had no bearing on the Ninth Circuit’s intergovernmental immunity analysis. See id. at

 9   842. What mattered was that Boeing was “subjected to discriminatory regulations,” id. at 842–43,
10   because it “contracted with the federal government for the nuclear research and now the cleanup of

11   radioactive contamination,” id. In the same way here, GEO is being subjected to the State’s

12   discriminatory minimum-wage regulations because it contracted with the Federal Government to

13   provide for federal immigration detention services and to provide the Federal Government’s

14   contractually mandated VWP. The private-contractor status of GEO should “not affect [the Court’s]

15   immunity analysis on this ground,” id. at 842. Indeed, the evidence is clear that the programs for civilly

16   detained individuals are materially indistinguishable: in both the SCC and the NWIPC, detainees help

17   cook, clean, and otherwise contribute to their communal living in exchange for a nominal stipend.

18   Kane Decl., Ex. A, Trial Tr., June 11, 2021, Eagle, 37:21–23; 56:21–57:4, 60:7–11; 65: 4–8; 65:19–

19   24; Ragsdale, 167:17–168:3, 168:4–7; Ex. D, June 4, 2021, Henderson, 31: 15–17. GEO follows the

20   instructions of the Federal Government with respect to the VWP. E.g., id., Ex. E, Trial Tr., June 8,

21   2021, Scott, 9:2–10:21. Neither program is influenced in any way by whether the program is operated

22   by a private or government entity.

23           Far from undermining the conclusion that privately operated federal detention facilities and

24   state-operated detention facilities are similarly situated, the State’s cases reinforce it. 1 According to




     1
       Other than providing this support for GEO’s position, the four cases are inapt, as none of them involves any
     exemption, much less any exemption comparable to this case.



     GEO’S RESP. TO THE STATE’S                                                   COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                       1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                            Washington, DC 20036
     3:17-CV-05806-RJB                                     9                          (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 14 of 24




 1   the State, North Dakota v. United States establishes that “GEO’s proper comparator is a private

 2   corporation that contracts with the state—not the state government itself.” SOW Rule 50(b) Mot., Dkt.

 3   498 at 8. But the State has it precisely backward: in North Dakota, the Supreme Court deemed the

 4   appropriate class of comparison to be “liquor retailers in the State,” including the Federal

 5   Government’s military bases, “like the civilian retailers in the State.” 495 U.S. at 439. Likewise, in

 6   U.S. Postal Serv. v. City of Berkeley, the Court compared the U.S. Postal Service to “all the property

 7   owners in the affected area.” see No. C16-04815 WHA, 2018 WL 2188853, at *4 (N.D. Cal. May 14,

 8   2018). In both cases, it made no difference at all to the Court that one entity was privately operated

 9   and another was publicly operated. The State also cites Washington v. United States, 460 U.S. 536,
10   545 (1983). But Washington turns on intergovernmental tax immunity, see id., which is a distinct

11   doctrine, see Boeing, 768 F.3d at 839 (deeming cases that “discuss generally applicable state tax laws”

12   to be “inapposite” for determining the applicability of intergovernmental regulation immunity), and

13   nothing in Washington excludes State actors from the taxes applied without exemption in that case.

14   Finally, the State cites In re Nat’l Sec. Agency Telecomms. Recs. Litig., 633 F. Supp. 2d 892, 904 (N.D.

15   Cal. 2007), which does not involve federal contractors at all and, again, does not deny that state actors

16   may be comparators for purposes of intergovernmental discrimination. In this light, it should make no

17   difference here that one detention facility is privately operated and another is publicly operated.

18   Instead, as the Federal Government has insisted, and the State itself has admitted, the “discrimination

19   [prong of intergovernmental immunity] allows contractors to be treated like the federal government.”

20   The GEO Grp., Inc. v. Inslee, 3:21-cv-05313-BHS, Dkt. 53 at 9 (July 16, 2021); accord, e.g., DOJ

21   SOI, Dkt. 290 at 6–7, 12.

22          The State also attempts to distinguish the State’s voluntary work programs on the basis of their

23   rehabilitative and educational purposes. See SOW Rule 50(b) Mot., Dkt. 498 at 9–12. But again, the

24   WMWA categorically exempts employers who “permit to work” “[a]ny resident, inmate, or patient

25   of a state, county, or municipal correctional, detention, treatment or rehabilitative institution” without

26   regard to the purpose of the program. RCW 49.46.010(3)(k). Although it includes work for the

27   purposes of “vocational rehabilitation, reentry training, or education for the benefit of the detainees


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                10                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 15 of 24




 1   themselves,” it nowhere limits the exemption as the State now tries to do. SOW Rule 50(b) Mot., Dkt.

 2   498 at 11. This litigation-inspired, litigant-created limitation fails, for under Dawson a court must look

 3   at the statutory text to delineate the two groups that are purportedly treated differently. “While the

 4   State was free to draw whatever classifications it wished,” it cannot now, in litigation, reform “the

 5   statute it enacted” to reflect “some sort of proxy for a lawful classification hidden behind it.” 139 S.

 6   Ct. at 706. Because the statutory text exempts all state detention facilities that permit custodial

 7   detainees to work, regardless of the purposes of the work, all such entities—including SCC and

 8   Correctional Industries—are similarly situated to the NWIPC regardless of the purposes of the

 9   custodial work programs that they operate.
10          For the same reason, the State’s other attempts to distinguish the SCC from the NWIPC also

11   fail. RCW 49.46.010(3)(k) does not exempt employers on the grounds that they house sexually

12   dangerous persons, that they offer treatment for those with sexually violent tendencies, that they

13   manage work with clinical case managers, or that the work program involves training in job skills,

14   including interviewing skills. Cf. SOW Rule 50(b) Mot., Dkt. 498 at 11–12. Instead, RCW

15   49.46.010(3)(k) exempts employers of state, county, and municipal detainees categorically. Whether

16   the residents of the SCC are given electrical training or asked to break rocks, the SCC’s exemption

17   from the WMWA is the same under the plain language of the statute. Moreover, as discussed above,

18   California and Ndambi independently establish that, in the contexts of civil immigration detention and

19   custodial detention, the State’s distinctions are too fine to refute the similar situations of the SCC and

20   the NWIPC.

21          Accordingly, no material factual issues regarding intergovernmental immunity remain for a

22   jury to decide. Whatever gaps existed previously, the Court now has a dispositive evidentiary record

23   on the only comparators that it permitted into evidence. At trial, plaintiffs argued that GEO’s

24   undisputed status as a private contractor was the distinguishing characteristic. Plaintiffs did not put

25   any other facts before the jury that GEO disputed when comparing the VWP to state-operated

26   voluntary work programs. But whether GEO’s private status is a distinguishing characteristic is a

27   purely legal question, not a question of fact for the jury. It is for this Court to decide whether, under


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                11                         (202) 220-9600
              Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 16 of 24




 1   controlling authorities, private contractors performing federal sovereign functions are exempt from

 2   paying the State’s minimum wage for detainee work, just as the federal government would be (by the

 3   State’s own admission) if it performed those functions itself. By excluding facilities holding federal

 4   detainees from the exemption, the WMWA discriminated against the Federal Government—whether

 5   or not it chose to perform its detention functions through a private contractor—in violation of

 6   intergovernmental immunity doctrine.

 7            To be clear, the limited scope of comparison in these cases—seeking similar, not identical,

 8   situations—is as fitting as it is binding: intergovernmental immunity is not a fingerprint-matching

 9   exercise, but a constitutional allocation to the Federal Government of broad categories of action—
10   those involved in federal operations—so as to ensure the Federal Government’s freedom to achieve

11   its objectives. See generally THE FEDERALIST NO. 23 (“[T]he absurdity must continually stare us in the

12   face of confiding to a government, the direction of the most essential national interests, without daring

13   to trust it with the authorities which are indispensable to their proper and efficient management.”). As

14   DOJ has advised the Court in the Statement of Interest that it filed in this case, “the intergovernmental

15   immunity doctrine is critically important to the Federal Government’s ability to function free from

16   improper interference by the states.” DOJ SOI, Dkt. 290 at 6 (citing Harper v. Virginia Dep’t of

17   Taxation, 509 U.S. 86, 128 (1993) (“The purpose of the intergovernmental immunity doctrine is to

18   protect the rights of the Federal Sovereign against state interference.”)). For this reason, “[t]he

19   [Supreme Court] has always shown a just anxiety to prevent any conflict between the federal and state

20   powers; to construe both so as to avoid an interference, if possible, and to preserve that harmony of

21   action in both, on which the prosperity and happiness of all depend.” McCulloch, 17 U.S. at 338.

22            In any event, operation of the VWP at the NWIPC is plainly similar to the operation of similar

23   voluntary work programs in detention facilities operated by the State, as the comparison table below

24   shows:
                     Special Commitment Center                      Northwest ICE Processing Center
        Administrative confinement                         Administrative confinement
        Subminimum wage stipend                            Subminimum wage stipend
        Tasks include cleaning, laundry, and meal          Tasks include cleaning, laundry, and meal
        preparation.                                       preparation.


     GEO’S RESP. TO THE STATE’S                                               COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                   1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                        Washington, DC 20036
     3:17-CV-05806-RJB                                12                          (202) 220-9600
              Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 17 of 24



        Paid employee officers supervise safety and              Paid employee officers supervise safety and security
        security and work alongside confined                     and work alongside confined individuals.
        individuals.
        Meaningful work opportunities                            Meaningful work opportunities
1
                      Correctional Industries                               Northwest ICE Processing Center
        Population held under state governmental authority.      Population held under federal governmental authority
        Subminimum wage “gratuity”                               Subminimum wage stipend
        Tasks include cleaning, laundry, and meal preparation.   Tasks include cleaning, laundry, and meal preparation.
        Paid employee officers supervise safety and security     Paid employee officers supervise safety and security and
        and work alongside confined individuals.                 work alongside confined individuals.

 2   See, e.g., Kane Decl., Ex. C, Trial Tr., June 10, 2021, Eisen, 97: 2–5; Sytsma, 130:25–131:2; 133:2–

 3   5, 140:15–25; Ex. A, Trial Tr., June 11, 2021, Sytsma, 6:24–7:2, 7:1–11; 7:25–8:7, 8:20–22, 17:21–

 4   25; 21:23–22:2, 22:10–20; Eagle, 37:12–13, 37:21–23, 56:21–57:4, 60:7–11; 65: 4–8; 65:19–24;

 5   75:2–3, 78:19–79:1, 79:2–14; Ragsdale, 167:17–168:3, 168:4–7; Ex. D, June 4, 2021, Henderson, 31:

 6   15–17.

 7            The VWP serves to occupy idle prisoners, reduce disciplinary problems, nurture a sense of

 8   responsibility, and engender life and job skills. See, e.g., Kane Decl., Ex. F, Trial Tr., June 9, 2021,

 9   Evans, 83:15–19; Ex. G, Trial Tr., June 14, 2021, Scott, 46:23–25; Ex. E, Trial Tr., June 8, 2021,

10   Scott, 65:24–25, 66:1; Ex. D, Trial Tr., June 4, 2021, Henderson, 10:22–11:1; Ex. E, Trial Tr., June 8,

11   2021, Scott, 19:2–8, 46:24–47:1; Ex. G, Trial Tr., June 14, 2021, Ragsdale, 14:16–18. In every

12   material way, the State’s detention facilities and the NWIPC are similarly situated.
13   III.     The WMWA Treats the NWIPC Less Favorably than It Treats Similarly Situated State
14            Detention Facilities.
15
16            It remains only to determine whether, relative to these similarly situated state detention

17   facilities, the WMWA “treat[s] GEO less favorably.” See Jury Instrs., Dkt. 492 at 19. The State admits

18   that the WMWA, on its interpretation, requires GEO, but not SCC or Correctional Industries, to pay

19   the minimum wage. See SOW Rule 50(b) Mot., Dkt. 498 at 7, 8; see also Kane Decl., Ex. A, Trial Tr.,

20   June 11, 2021, Eagle, 37:21–23; Ex. C, Trial Tr., June 10, 2021, Sytsma, 132:7–9. Not providing this

21   exemption to GEO is unquestionably less favorable treatment, and, as this Court has correctly noted,



     GEO’S RESP. TO THE STATE’S                                                        COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                            1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                                 Washington, DC 20036
     3:17-CV-05806-RJB                                      13                             (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 18 of 24




 1   “it is obvious that if GEO, a federal government contractor, is required to pay its Voluntary Work

 2   Program detainees at a higher rate under the Washington Minimum Wage Act than the $1.00 per day

 3   it is now paying, it is facing an economic burden not borne by the state, county or municipal detention

 4   institutions that operate a Voluntary Work Program and are exempt from the Washington Minimum

 5   Wage Act under RCW 49.46.010(3)(k).” Prop. Order, Dkt. 306-1 at 7; accord DOJ SOI, Dkt. 290 at

 6   14.

 7           The Court’s observation confirms that, as a matter of law, intergovernmental immunity

 8   forecloses Plaintiffs’ claims against GEO. It is clear from the very face of the WMWA that it requires

 9   non-exempt “employer[s]” to pay a certain minimum wage. RCW 49.46.020; id. 49.46.010. See id.

10   49.46.010(3). And it is equally clear that the WMWA exempts from this requirement those who

11   “employ” “[a]ny … inmate … of a state, county, or municipal correctional, detention, treatment or

12   rehabilitative institution,” as well as employers who provide a nominal amount of compensation per

13   unit of voluntary service in connection with the activities of “an educational, charitable, religious, state

14   or local governmental body or agency.” Id. 49.46.010(3)(k), (d). GEO would qualify for either

15   exemption if it were “employing” state detainees or providing a nominal amount of compensation per

16   unit of voluntary service rendered in the activity of a state agency. But because GEO is, under the

17   State’s interpretation of the WMWA, “employing” federal detainees and providing a nominal amount

18   of compensation per unit of voluntary service rendered in the activity of a federal agency—the VWP—

19   GEO is not exempt from the WMWA. Thus, it is precisely because GEO is engaged in federal rather

20   than state operations that the State seeks to impose an economic burden not borne by state, county or

21   municipal detention institutions or by employers of individuals providing voluntary service to a state

22   activity. As a matter of law, then, the WMWA treats GEO less favorably than it treats State employers.

23           Here again, North Dakota confirms rather than undermines GEO’s case. To be sure, the




     GEO’S RESP. TO THE STATE’S                                               COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                   1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                        Washington, DC 20036
     3:17-CV-05806-RJB                                 14                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 19 of 24




 1   statutory scheme in North Dakota favored the Federal Government. 495 U.S. at 438–39. Here, by

 2   contrast, as DOJ explained in its Statement of Interest, “the relevant state law provision, both when

 3   considered on its own and when considered as part of the broader statutory scheme, discriminates in

 4   favor of the State and against the Federal Government and other actors.” DOJ SOI, Dkt. 290 at 12 n.8.

 5   Under North Dakota, such a provision is unconstitutional because it “treats someone else better than

 6   it treats [those with whom the Government deals].” See 495 U.S. at 438 (quoting Washington, 460

 7   U.S. at 544–545). The State’s contention that the WMWA employment exemption applies to the

 8   State’s detention facilities but not to the NWIPC is patently discriminatory on its face and cannot

 9   withstand scrutiny under the established and binding precedents of intergovernmental immunity.

10   IV.    Even If Private State Contractors Were the Proper Comparator, the WMWA Violates
11          Intergovernmental Immunity.
12
13          The State asserts that if the State employed private contractors to operate a state detention

14   institution, the contractors would be required by law to pay the State’s minimum wage to detainees.

15   E.g., SOW Rule 50(b) Mot., Dkt. 498 at 9 (“[F]or private contractors regardless of with whom they

16   deal,” the WMWA “does apply.”). Upon what foundation is this assertion made? The WMWA itself,

17   as noted above, categorically exempts “any” state or local government detention facility and other

18   government institutions from its minimum wage requirements with respect to detainees, RCW

19   49.46.010(3)(k), and thus exempts facilities holding state or local detainees without regard to whether

20   they are operated by the State itself or by private contractors. The State maintains that “none of the

21   State Government-owned and -operated facilities rely on contractors to run their work programs ….”

22   SOW Rule 50(b) Mot., Dkt. 498 at 3. Even if the State’s factual claim were true (and it is not), the fact

23   remains that the State has not, and cannot, point to any statute or regulation that either prohibits the

24   use of private contractors to operate state or local government detention facilities or requires a private

25   contractor operating a state institution to pay detainees WMWA wages for participating in that

26   institution’s voluntary work program. Under Dawson, that is the end of the matter. 139 S. Ct. at 706

27   (a court must look to the text of the state’s statutes to determine whether they discriminate, not to


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                15                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 20 of 24




 1   alleged state practice that is not required by the statute). Accordingly, the State’s claim that privately

 2   contracted operators of state institutions would have to pay minimum wage is wrong as a matter of

 3   law.

 4           This interpretation is confirmed by the administrative guidance of the Washington Department

 5   of Labor and Industries—the agency charged with implementing the WMWA. The Department’s

 6   guidance makes plain that private corporations operating on-site work programs for detainees in State

 7   facilities are exempt from the WMWA:

 8          Residents, inmates, or patients of a state, county or municipal correctional, detention,
 9          treatment or rehabilitative institution assigned by facility officials to work on facility
10          premises for a private corporation at rates established and paid for by public funds are
11          not employees of the private corporation and would not be subject to the MWA.
12
13   Kane Decl., Ex. H, Trial Ex. A-321, ES.A.1 Minimum Wage Act Applicability, last revised December

14   29, 2020 (emphases added). The Department’s witness at trial, Joshua Grice, confirmed that ES.A.1

15   “codified” the “enforcement policy” of the Department such that “state inmates assigned by prison

16   officials to work on prison premises for a private corporation at rates established and paid for by the

17   state are not employees of the private corporation.” Id., Ex. A, Trial Tr., June 11, 2021, Grice, 143:2–

18   9.

19          The State argues, however, that currently “there is no similarly-situated private company doing

20   business with the State at all,” SOW Rule 50(b) Mot., Dkt. 498 at 10, but that is immaterial here.

21   Again, under Dawson, what matters is that the State’s law, as written, favors a specified class over a

22   federal contractor. 139 S. Ct. at 706. Whether the State actually chooses to use private contractors is

23   immaterial. Either way, state law establishes that private contractors operating a state detention facility

24   need not pay minimum wage to detainees participating in a voluntary work program, see RCW

25   49.46.010(3)(k) (exempting employers of state detainees from requirement to pay minimum wage);

26   EHB 1090, 67th Legis. Reg. Sess., 2021 Wash. Sess. Laws, ch. 30 § 3(b) (authorizing private



     GEO’S RESP. TO THE STATE’S                                               COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                   1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                        Washington, DC 20036
     3:17-CV-05806-RJB                                 16                         (202) 220-9600
             Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 21 of 24




 1   contractors to hold state detainees); ES.A.1 (state and local detainees working on-site for a private

 2   corporation are not employees of the private corporation and are not subject to the WMWA), while

 3   private federal contractors like GEO that offer voluntary work programs for federal detainees must,

 4   on the State’s reading of the WMWA, pay minimum wage to participants in such programs.

 5   V.     Even If the WMWA Were Facially Neutral, Intergovernmental Immunity Would Still
 6          Require Judgment in Favor of GEO.
 7
 8          Again and again, the State describes the WMWA as “neutral.” On what, exactly, is this based?

 9   By the State’s own admission, the WMWA requires nothing of state and local government detention

10   facility operators with respect to detainees who participate in voluntary work programs. But the State

11   maintains that the WMWA requires private operators of federal detention facilities to pay state

12   minimum wages to detainee participants in materially indistinguishable federal work programs. Thus,

13   the State’s interpretation of the WMWA results in anything but a “neutral” outcome: only private

14   operators of federal institutions are required to pay WMWA wages to detainees who voluntarily

15   participate in a work program.

16          Indeed, even if there were “no similarly-situated private company doing business with the State

17   at all,” SOW Rule 50(b) Mot., Dkt. 498 at 10, applying the WMWA to the NWIPC would still present

18   a case of unconstitutional discrimination against GEO on account of its targeted enforcement. In

19   Boeing, the State imposed strict cleanup standards for a federal site that was not similarly situated with

20   any other site, in the State’s view. See S.B. 990, 2007 Reg. Sess., ch. 729, § 2 (Cal. 2007)

21   (enumerating “unique circumstances” such that “a general statute cannot be made applicable”). The

22   Ninth Circuit did not deny that the site was unique and “especially contaminated,” nor did it question

23   that the state legislature followed generally applicable procedures in passing the stringent cleanup

24   standards to govern the federal site. Nevertheless, because the provision governed only a single federal

25   site and came to do so by a method not previously used to set cleanup standards—by legislation,

26   instead of administrative consideration of site-specific factors, see Boeing, 768 F.3d at 842—the Court

27   held that the State had discriminated against a federal contractor in violation of intergovernmental

28   immunity.


     GEO’S RESP. TO THE STATE’S                                              COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                  1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                       Washington, DC 20036
     3:17-CV-05806-RJB                                17                         (202) 220-9600
            Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 22 of 24




 1          Here, as in Boeing, it matters not at all whether the State deemed that GEO’s operation of the

 2   NWIPC raises unique issues, nor whether RCW 49.46.010(3)(k) resulted from a generally applicable

 3   procedure of lawmaking. What matters instead is that, on the State’s interpretation, the WMWA

 4   applies only to one federal detention facility—the NWIPC. See SOW Rule 50(b) Mot., Dkt. 498 at 8

 5   (denying that the WMWA applies to detainees at a state or local government institution); id. at 12

 6   (denying that “there are private companies that contract with the state to run work programs”). Further,

 7   it is particularly telling that the State never applied the WMWA against GEO until the Washington

 8   Attorney General reinterpreted the law to depart from the previous interpretation of the Department of

 9   Labor & Industries, see Kane Decl., Ex. A, Trial Tr., June 11, 2021, Grice, 149:18–155:17, the agency
10   charged with implementing the WMWA, see, e.g., RCW 49.46.010(1), 3(c). The fact that this

11   regulation, on the State’s reinterpretation, strikes a class of one—a federal contractor in the

12   performance of the federal activity of operating the VWP—and came to do so by a new state

13   governmental process—the intervention of the Attorney General, see Kane Decl., Ex. A, Trial Tr.,

14   June 11, 2021, Grice, 152:11–153:12—establishes under Boeing that the State is discriminating

15   against federal operations, which is barred by intergovernmental immunity.

16                                              CONCLUSION

17          This Court need not address the sole contention raised in the State’s motion, i.e., its claim that

18   the WMWA does not discriminate against GEO, because the law is settled: federal detainees who

19   participate in the VWP at the NWIPC are not, as a matter of established law and controlling precedent,

20   GEO “employees” under the provisions of the WMWA. ICE detainees have a custodial relationship

21   with GEO not a pecuniary one. See Ndambi, 990 F.3d at 373–74.

22          Even if the Court decides to address the State’s sole contention that the WMWA does not

23   discriminate against GEO, the answer to that question is equally clear as a matter of established law

24   and controlling precedent—the WMWA does, in fact, and as a matter of law, unconstitutionally

25   discriminate against GEO.

26          GEO is entitled to judgment as a matter of law in its favor on both questions that this Court

27   presented to the jury this past June. This case has gone far enough—it should “go no further.”


     GEO’S RESP. TO THE STATE’S                                             COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                 1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                      Washington, DC 20036
     3:17-CV-05806-RJB                                18                        (202) 220-9600
            Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 23 of 24




 1
 2
 3         Respectfully submitted, this 2nd day of August, 2021.

 4
 5                                             By: /s/ __Charles J. Cooper___________
 6                                             Charles J. Cooper,* D.C. Bar No. 248070
 7                                             Michael W. Kirk,* D.C. Bar No. 424648
 8                                             Tiernan Kane,* Ind. Bar No. 36452-71
 9                                             Cooper & Kirk, PLLC
10                                             1523 New Hampshire Avenue, NW
11                                             Washington, DC 20036
12                                             Telephone: (202) 220-9600
13                                             Fax: (202) 220-9601
14                                             E-mail: ccooper@cooperkirk.com
15                                             E-mail: mkirk@cooperkirk.com
16                                             E-mail: tkane@cooperkirk.com
17                                             * Appearing pro hac vice
18                                             ** Not admitted to the D.C. Bar
19
20                                             By: s/ Adrienne Scheffey
21                                             Adrienne Scheffey
22                                             AKERMAN LLP
23                                             1900 Sixteenth Street, Suite 1700
24                                             Denver, Colorado 80202
25                                             Telephone: (303) 260-7712
26                                             Facsimile:    (303) 260-7714
27                                             Email: adrienne.scheffey@akerman.com
28
29                                             By: s/ Joan K. Mell
30                                             III BRANCHES LAW, PLLC
31                                             Joan K. Mell, WSBA #21319
32                                             1019 Regents Boulevard, Suite 204
33                                             Fircrest, Washington 98466
34                                             Telephone: (253) 566-2510
35                                             Facsimile:     (281) 664-4643
36                                             Email: joan@3brancheslaw.com
37
38                                             Attorneys for Defendant The GEO Group, Inc.




     GEO’S RESP. TO THE STATE’S                                       COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                           1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                Washington, DC 20036
     3:17-CV-05806-RJB                            19                      (202) 220-9600
         Case 3:17-cv-05806-RJB Document 509 Filed 08/02/21 Page 24 of 24



1                                    PROOF OF SERVICE
2          I hereby certify on the 2nd day of August, 2021, pursuant to Federal Rule of Civil
3    Procedure 5(b), I electronically filed and served the foregoing THE GEO GROUP, INC.’S
4    RULE 50(B) MOTION FOR JUDGMENT AS A MATTER OF LAW via the Court’s
5    CM/ECF system on the following:
6    SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
7    Lindsay L. Halm, WSBA #37141
8    Jamal N. Whitehead, WSBA #39818
     Rebecca J. Roe, WSBA #7560
9    810 Third Avenue, Suite 500
     Seattle, Washington 98104
10   Telephone: (206) 622-8000
     Facsimile: (206) 682-2305
11   Email: hberger@sgb-law.com
12   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
13   Email: roe@sgb-law.com

14   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
15   P.O. Box 90568
     Nashville, Tennessee 37209
16   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
17   Email: andrew@immigrantcivilrights.com
18   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
19
     20415 72nd Avenue S, Suite 100
20   Kent, Washington 98032
     Telephone: (206) 962-5052
21   Facsimile: (206) 681-9663
     Email: devin@openskylaw.com
22
     MENTER IMMIGRATION LAW, PLLC
23   Meena Menter, WSBA #31870
     8201 164th Avenue NE, Suite 200
24   Redmond, Washington 98052
     Telephone: (206) 419-7332
25
     Email: meena@meenamenter.com
26   Attorneys for Plaintiffs
                                                      s/Lynn Brewer
27
                                                      Lynn Brewer
     PROOF OF SERVICE
     3:17-CV-05806-RJB – 20
